TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00391-CR


Angel Martinez, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. D-1-DC-06-302188, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Kristin Etter, is ordered to tender a brief in this cause no later than March 14, 2008.
It is ordered February 12, 2008.

Before Chief Justice Law, Justices Pemberton and Waldrop
Do Not Publish